


Exhibit 10.15




Logo [logo.jpg]             
 


December 23, 2009






Thomas A. James
c/o Raymond James Financial, Inc.
880 Carillon Parkway
St. Petersburg, FL 33716


Dear Tom:


On behalf of Raymond James Financial, Inc. (“RJF”), this letter will confirm (1)
the terms of your continued employment as an employee of RJF after you have
retired as its Chief Executive Officer, but continue to be employed as its
Executive Chairman of the Board and (2) the terms of your continuing service as
a non-employee Chairman of the Board should you retire from employment with RJF.


I. Executive Chairman


Supervision


You will be reporting directly to RJF’s Chief Executive Officer with respect to
your duties other than as Chairman of the Board.


Responsibilities


As Chairman of the Board of Directors, you will be responsible for managing the
meetings of the Board of Directors.  In your role as an employee of RJF you will
be responsible for (1) facilitating the transition of the role of Chief
Executive Officer by acting in an advisory role to your successor as Chief
Executive Officer, and (2) such other duties as RJF’s Chief Executive Officer
may designate consistent with your role as Chairman and former Chief Executive
Officer.  All such duties will be performed and discharged, faithfully,
diligently and to the best of your ability and in compliance with all applicable
laws and regulations.


Salary and Bonus


As an exempt employee you will receive an annual salary of $335,000 (subject to
normal annual adjustment as approved by the Corporate Governance, Nominating and
Compensation Committee of the Board of Directors (the “CGN&C
Committee”)).  Should your employment be reduced to other than a full-time
basis, your salary may be pro-rated as you and the CGN&C Committee may
agree.  Your monthly salary will be paid in accordance with RJF’s standard
payroll practice.  You will be eligible to participate in RJF’s annual cash
bonus and associated Stock Bonus Plan in accordance with a formula approved by
the CGN&C Committee.












      Raymond James Financial Center
880 Carillon Parkway   St. Petersburg, Florida 33716








 
 

--------------------------------------------------------------------------------

 


Benefits


As long as you continue as an employee, you will be eligible to participate in
RJF’s employee benefits in the same manner provided generally to RJF’s senior
management employees.


Termination


All employees of RJF are employed at will.  “Employment at will” refers to the
traditional relationship between employer and employee, allowing either party to
unilaterally terminate the employment relationship.  While we ask you to provide
at least ninety (90) days prior notice, you will be free to resign at any
time.  Similarly, RJF reserves the right to terminate your employment at any
time, with or without cause and with or without prior notice.


Other than your rights under RJF’s Employee Stock Ownership Plan, Profit Sharing
Plan, Long Term Incentive Plan and 401(k) plan, your compensation and other
employee benefits owed to you as an active employee will cease upon any
termination of your employment.


In addition, solely in the event your employment is terminated for “Cause” by
RJF, any Restricted Stock issued to you pursuant to the 2007 Raymond James Stock
Bonus Plan for which the Restricted Period has not expired will be immediately
forfeited in accordance with that plan.  For purposes of this offer, the terms
“Cause” and “Restricted Period” will have the meanings ascribed to them in the
2007 Raymond James Stock Bonus Plan.


II. Non-Executive Chairman


Should you retire from employment with RJF, but desire to continue to serve as
its non-executive Chairman of the Board of Directors, RJF shall request that the
RJF Board of Directors nominate you for election to the Board and elect you to
serve as Chairman of the Board of Directors so long as:


(1)  
you shall maintain personal holdings (i.e., undisclaimed beneficial ownership as
determined in accordance with Regulation 13D under the Securities Exchange Act
of 1934) of five percent (5%) of the outstanding  shares of the Common Stock,
$.01 par value, of RJF; and,



(2)  
you shall continue to be elected to the Board of Directors by the shareholders
of RJF.



You acknowledge that the members of the RJF Board of Directors will determine
whether to act in accordance with such requests, in their own judgment in the
exercise of their fiduciary duties, and you agree that the failure to nominate
you for election to the Board or to elect you as Chairman of the Board or to
retain you in such office shall not be a breach of this letter agreement, so
long as RJF complies with this letter agreement’s other terms.


Adjustment of Shareholding Condition


In the event of any change after the date hereof in the outstanding Common Stock
of RJF by reason of any stock split, stock dividend, recapitalization, merger,
consolidation, reorganization, combination or exchange of shares or other
similar event, the condition referred to above as to the minimum number of
shares to be held by you shall be appropriately adjusted as of the effective
date of such change.


Compensation as Non-Executive Chairman


As non-executive Chairman of the Board of RJF you shall receive the same
director’s fees (i.e., annual retainer and meeting attendance fees) as are paid
from time to time to the independent directors, plus a Chairman’s retainer
increment as determined by the CGN&C Committee for your services as
Non-Executive Chairman of the Board.


If this letter correctly sets forth our agreement on the subject matter hereof,
kindly sign and return to RJF the enclosed copy of this letter.  This letter
will then constitute the complete agreement with respect to your employment by
RJF and service as Chairman of the RJF Board of Directors, and will supersede
all prior oral or written agreements relating to such matters.


Sincerely,


Raymond James Financial, Inc.


By:


/s/ ROBERT P.
SALTZMAN                                                                /s/
HARDWICK SIMMONS
Robert P. Saltzman                                                      Hardwick
Simmons
Chairman, CGN&C
Committee                                                                Lead
Director


 
 
I acknowledge receipt and agree with the above terms and conditions.


/s/ THOMAS A. JAMES
Thomas A. James

